Citation Nr: 0314280	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a February 1998 rating decision rendered 
by the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board remanded 
the case in July 1999 in order to permit the RO to reconsider 
the appellant's claim with regard to additional evidence 
submitted subsequent to the RO's last consideration of the 
claim.  

After the case had been returned to the Board, the Board 
rendered a November 1999 decision denying service connection 
for a low back disability.  The veteran subsequent appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Secretary of VA filed an unopposed Motion for 
Remand in December 2000 because of the enactment of the 
Veteran's Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002)).  The 
Court issued an Order in December 2000 granting the 
Secretary's motion, and vacating the prior decision of the 
Board.  

Following the Court's Remand, the Board remanded the case to 
the RO in September 2001 for readjudication of the veteran's 
claim in light of the VCAA.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The preponderance of the evidence shows that his current 
low back disability is not etiologically related to an in-
service injury or disease. 


CONCLUSION OF LAW

The veteran's current low back disability is not shown to 
have been incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 101(24), 1110, 1111, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By letter dated in October 2001 as well as by a 
Statement of the Case issued in February 2003, the veteran 
was informed of the provisions of the VCAA including VA's 
duty to notify him about his claim and its duty to assist him 
in obtaining evidence for his claim.  He was also informed of 
the evidence necessary to establish entitlement to benefits 
sought, what VA had done to help him with his claim, what 
evidence was still needed from the veteran, and what the 
veteran could do to help with his claim.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service medical records are 
presently associated with the claims folder.  While the 
veteran asserts that he received in-service treatment for low 
back symptomatology at Army Hospitals located at Fort Leonard 
Wood, Missouri, and Fort Benning, Georgia, both facilities 
have indicated that they have no record of treatment for the 
veteran.  As the claims folder presently contains service 
medical records and the service department has reported that 
no further records are available, further efforts to obtain 
these records would be futile.  In addition to the veteran's 
service medical records, the RO has obtained the veteran's 
post-service VA medical treatment records.  

With respect to private treatment records, the evidence does 
not show, nor has the veteran identified, the existence of 
any additional pertinent medical records that have not been 
obtained and which are obtainable.  The Board notes that the 
veteran has also submitted Xerox copies of canceled checks 
written by him or his spouse to a Dr. John Saunders between 
June 1968 and October 1985.  While the appellant asserts that 
he received chiropractic treatment for his low back from Dr. 
Saunders during that time, the appellant has indicated the 
actual clinical treatment records are no longer available.  
In March 2003, the veteran indicated that he had no other 
evidence to submit in support of his appeal.  Accordingly, 
the Board finds that the RO has made reasonable attempts to 
obtain medical records referenced by the veteran, and that 
VA's duty to assist the claimant in obtaining pertinent 
medical records is satisfied.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran was afforded VA examinations in January 1998 and 
February 2003.  These examination reports along with the 
other evidence of record is sufficient to decide the 
veteran's claim.  Accordingly, the Board finds that further 
remand of this matter for a medical opinion is not warranted.  
38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  Service medical records show no 
complaint or treatment for any back disorder.  On the 
contrary, the veteran's September 1966 separation examination 
report notes that the veteran's spine and other 
musculoskeletal system was normal and no pertinent defects or 
diagnoses are identified.  Similarly, the veteran completed a 
report of medical history in conjunction with his separation 
from active duty in which reported that his health was good.  
He denied arthritis or rheumatism; bone joint, or other 
deformity; and recurrent back pain.  He also indicated that 
he had never worn a brace or back support.  When asked if he 
had consulted or been treated by clinics physicians, healers, 
or other practitioners within the past 5 years, he responded 
"no."  He also reported that he had not treated himself for 
illnesses other than minor colds.  

The veteran asserts that he received chiropractic treatment 
from Dr. John Saunders beginning in 1967.  He provided 
photocopies of canceled checks written by him or his spouse 
to Dr. Saunders between June 1968 and October 1985.  With 
respect to actual medical records, however, the veteran 
indicated in a December 1997 statement that this doctor was 
out of practice.  According to the veteran, his wife had been 
told by the doctor's son that he was totally paralyzed and 
could not speak or move.  All of Dr. Saunders records were 
destroyed.  

Private treatment records from Dr. Bobby Shackelford, dated 
from December 1988 to October 1992, show that the veteran 
received treatment for low back pain.

Private medical records from Dr. Gregory F. Ricca, of the 
Neurosurgical Associates of Northeast Arkansas, dated from 
March 1992 to March 1995 show that the veteran was first seen 
in March 1992 with complaints of low back pain.  He reported 
a "20 year or so" history of intermittent low back pain.  
At that time, the veteran worked in office machine sales and 
repair which required a considerable amount of lifting.  He 
had received intermittent chiropractic manipulations which 
had given him excellent relief.  However, while at work in 
November 1991, he lifted a copier and experienced low back 
pain which, for the first time, progressed to involve right 
sided sciatica.  He again obtained relief from chiropractic 
treatment; however, in January 1992, while picking up a box 
while working, he had a recurrence of his low back pain and 
right lower extremity sciatica.  His symptoms increased 
necessitating a surgery in March 1994.  At that time, he 
underwent a partial hemilaminectomy and diskectomy L4-5, 
right.  Subsequent records show that he developed a chronic 
back syndrome or failed back syndrome with chronic low back 
pain with radiation into both lower extremities.  

In a February 1994 statement, Dr. Larry E. Mahon reported 
that the veteran had stated that "he first experienced pain 
in the low back while lifting at work in 1990."  The veteran 
previous general medical history was non-contributory as "he 
denies any low back problems prior to 1990 but states that he 
had some pain in the thoracic area in the past."  

In an August 1995 statement, Dr. Joseph H. Miller, indicated 
that the veteran apparently had "never been sick or had any 
back difficulty until the 2nd of November 1991 when he was 
lifting a copy machine and strained his back.  He has had 
back trouble since that time."  

A December 1995 treatment record from Dr. Keith Williams of 
the Campbell Clinic indicates that the veteran last worked in 
December 1994.  According to the veteran, he was terminated 
due to restrictions placed on him following his back surgery.  
He had worked prior to that moving office machines and 
working in sales and service for 17 years.  It was noted that 
the veteran first had low back pain in June 1990 after 
picking up some copier components.  After several weeks of 
chiropractic treatment, his pain resolved.  He did well until 
November 1991 when he was moving a copier and felt a pop in 
his back followed by pain.  His pain persisted and he was 
diagnosed with a herniated nucleus pulpous.  He continued to 
work, and in February 1993 he experienced increased pain at 
work while carrying some toner.  The veteran ultimately 
underwent a lumbar discectomy at the L4 level in March 1994.  

In support of his claim, the veteran has submitted several 
lay statements some of which attest to his credibility and 
honesty.  A January 1995 statement from D. [redacted]
 indicated 
that he had known the veteran for 35 years (since junior high 
school) and that the appellant had worked nonstop through his 
teenage and adult years until sustaining back problems a 
couple of years ago.  K. [redacted]
 indicated in a January 1995 
statement that the appellant had sustained a back injury two 
to three years before and was now unable to work.  In a 
January 1998 statement, J. [redacted]
reported that he had been 
the appellant's First Sergeant in a National Guard Unit from 
1965 to 1969 and had to place the veteran on light duty on 
several occasions during drill because of injuries to his 
back, including one time when he had stayed in a motel for 
the evening and reported to drill the next day with back pain 
after hurting his back swimming.  Mr. [redacted]
 stated that the 
appellant said he usually experienced problems every six to 
eight months.  L. G. [redacted]
 indicated in a March 1998 sttement 
that he had been in the appellant's platoon during basic 
training from may to July 1996, and, while not remembering 
any specifics of an injury, did recall that the appellant had 
been injured and unable to participate in some of the walking 
activities.  

In January 1998, the veteran was afforded a VA compensation 
and pension examination.  The examination report indicates 
that the examiner had access to, and reviewed, the veteran's 
claims folder in conjunction with the examination.  The 
examiner noted that there was no supporting documentation for 
the veteran's subjective complaints in the claims folder.  
The veteran reported a history of low back pain that 
originated with an injury while performing physical fitness 
exercises.  He reported two instances when he fell while 
jumping a ditch and that he reported to sick call with 
complaints of low back pain secondary to these falls.  He 
also reported reporting to sick call while training at Fort 
Benning and Fort Leonard Wood.  The veteran's reported a post 
service history of back problems and exacerbations of his 
back pain.  This history includes an episode of acute lumbar 
strain while lifting a typewriter in 1966 or 1967.  He 
reported chiropractic treatments every six months from 1966 
to 1993.  In 1991, while at work, the veteran reported that 
he lifted a copy machine resulting in a rupture of L4-L5 
resulting in pain that was treated with narcotic medication.  
In 1992, he developed right leg neurological changes and in 
March 1994 he had a lumbar disc removed at L4-L5.  Following 
this surgery, he reinjured his lumbar spine in a fall 
rupturing L3 and S1.  Since that fall, the veteran had 
constant pain.  He reported that he was unable to work since 
December 1993 and that workman's compensation and Social 
Security benefits were his source of income.  X-rays of the 
lumbar spine showed moderate osteoarthritic changes of the 
lumbar spine and narrowing of the disc space between the 
fourth and fifth lumbar vertebrae with no spondylolysis or 
spondylolisthesis.  Degenerative osteoarthritis of the 
thoracic-lumbar spine with chronic pain and physical 
limitations was diagnosed.  

In a February 1998 statement, the veteran indicated that he 
initially injured his lower back while running the physical 
training course at Ft. Benning during basic training in May 
1966.  He also reported that he was treated on two subsequent 
occasions for low back pain at Ft. Leonard Wood in July 1966; 
first after carrying a large bridge with five other 
servicemen, and then three weeks later after carrying a 
railroad tie with another serviceman.  He claims that he has 
experienced back problems ever since these alleged in-service 
back injuries.  

In his June 1998 substantive appeal, the veteran asserted 
that his medical records were "short one sick call record 
and the other does not mention my back injury."  He reported 
receiving medical treatment after injuring his back jumping a 
ditch between May and July 1966 and between August and 
September 1966.  He was given one day of bed rest and light 
duty.  With respect to the alleged incident in which he fell 
carrying a railroad tie, the veteran acknowledged that he did 
not go on sick call, but had pain for several days.  

In an April 1999 statement, P. [redacted]
 reported that she had 
been the co-owner of a machine company that had hired the 
appellant in October 1966, following his return from active 
duty, and that she remembered him having back problems, being 
treated by Dr. John Saunders, and missing work for back 
adjustments a couple of times a year.  

In a November 2001 statement, Dr. S.A. Spades indicated that 
the veteran experienced "horrible pain from L5 nerve root 
compression, and severe degenerative lumbar disk disease."  
According to Dr. Spades, the veteran reported that his back 
problem originated during service while jumping a ditch.  He 
subsequently reported that he reinjured his back on at least 
two or three different occasions while in the service.  The 
veteran also informed Dr. Spades that his medical records had 
been "misplaced by the branch of the military organization 
in which he was serving."  Dr. Spades felt that the 
veteran's pain was related to his history of in-service back 
injury.  

In February 2002, the RO obtained treatment records from the 
Lawrence County Family Clinic dated from July 1994 to 
November 2001.  These records show continued treatment for 
low back pain.  Similarly, the RO received VA treatment 
records dated from January 1998 to February 2002 that show 
treatment for various conditions including low back pain.  

The veteran was recently afforded a VA compensation and 
pension examination in February 2003.  At the examination, 
the veteran again reported a history of an in-service injury 
to his back.  Based on a review of the veteran's medical 
history, medical records, and physical examination of the 
veteran, the examiner diagnosed degenerative disc disease of 
the lumbar spine.  It was difficulty to rule out whether or 
not this was a direct result of his alleged in-service fall.  
However, the examiner stated that he did not feel that the 
degenerative disease was a direct result of the alleged in-
service fall.  Rather, his condition was aggravated 
throughout his life by his employment as a manual laborer.  


Legal Criteria:  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Active military, naval, or air service includes 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis:  The veteran contends that his present back 
disability is due to injury that incurred during active duty.  
After a review of the record, the Board finds that the 
preponderance of the evidence is against his contentions.  
Accordingly, his claim fails.

The evidence shows that the veteran has given conflicting 
testimony regarding the origins of his present low back 
disability.  Records from Dr. Mahon indicate that the veteran 
had reported that he first experienced pain in his low back 
while working in 1990 and that his prior back pain was in the 
thoracic region.  Similarly, he told Dr. Williams that he 
first had low back pain in 1990 after lifting copier 
components.  Likewise, he told Dr. Miller that he had not had 
any back difficulty until lifting office machinery in 1991.  
The evidence shows that the veteran has received workman's 
compensation benefits due to these injuries.  

The first evidence of record in which the veteran reported 
that his back disability incurred during active duty is his 
October 1997 claim for VA benefits.  While he has alleged in-
service medical treatment for his lower back, the evidence 
contemporaneous to his active duty contradicts his 
recollection.  While Mr. [redacted]
 and Mr. [redacted]
have noted 
that the veteran injured his back during active duty and was 
limited in his activities and other people had reported that 
the veteran had back problems following service, the 
veteran's service medical records are silent for any back 
injury.  While the veteran now contends that his present back 
disabilities originated from service rather than his post 
service occupational injuries, the Board places greater 
probative weight on the contemporaneous report of medical 
history in 1966 in which he veteran denied any medical 
treatment for the past 5 years and any recurrent back pain.  
The Board also places great weight on the 1966 examination 
report which noted that the veteran's spine and other 
musculoskeletal system was normal and that the veteran had no 
pertinent defects or diagnoses.  

While treatment records from Dr. Saunders may have been 
probative, these records are unfortunately unobtainable.  
While the veteran may have received treatment from Dr. 
Saunders in the past, the cancelled checks lack probative 
value as they do not show that the veteran sustained any 
injury to his back during service.  These records merely 
reflect that the veteran received some sort of treatment from 
Dr. Saunders from 1968 to 1985.  

The Board notes that Dr. Spades, in November 2001, indicated 
that the veteran had reported that his back problem 
originated during active duty.  While Dr. Spades may have 
felt that the veteran's pain was related to his history of an 
in-service back injury, it appears as though Dr. Spades was 
basing merely reiterating what had been reported to him by 
the veteran.  Dr. Spades noted that the veteran's medical 
records of treatment in service had misplaced; however, as 
set forth above, the veteran's service medical records are 
associated with the claims folder and do not contain any 
documentation of in-service treatment, complaint, or 
diagnosis of a back injury.  
The Board is not required to accept doctors' statements that 
are based upon the veteran's recitation of medical history. 
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).  Also, the evidence does not 
show that Dr. Spade reviewed the veteran's service medical 
records or any other related documents which would have 
enabled him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board 
must find Dr. Spades statements to be unpersuasive as to the 
relation of the veteran's current back disability  to 
service.  

With regard to the relationship between the veteran's active 
military service and his present back condition, the Board 
notes that, in February 2003, a VA examiner opined that the 
veteran present disability was not a direct result of his 
alleged in-service fall noting his long history of manual 
labor.  As this examiner discusses the veteran's clinical 
history and medical treatment, the Board places greater 
weight on this opinion.      

The Board has considered the statements of the veteran's as 
well as the various lay statements regarding a history of 
back pain dating back to his active service.  However, the 
evidence does not show that the veteran's or the authors of 
the lay statements have the medical knowledge or training 
requisite for the rendering of clinical opinions.  Therefore, 
while the veteran is competent to say that he hurt his back 
during active service, his fellow servicemen are competent to 
say that he was on limited duty, and his post service 
acquaintances are competent to say that they witnessed his 
back pain, these individuals are not competent to say that he 
has present back disability resulting from any particular in-
service incident.  Thus, the Board must find that their 
contentions with regard to the etiology of any current back 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a back injury.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

